arthur dalton jr and beverly dalton petitioners v commissioner of internal revenue respondent docket no 23510-06l filed date r seeks to collect certain trust fund recovery penalties from ps in r’s determination pursuant to sec_6330 i r c r rejected ps’ offer-in-compromise ps transferred property to p husband’s father f who in turn transferred the property to a_trust years before trust fund recovery penalties arose the trust was set up to hold the property for the benefit of f’s grandsons ie ps’ children r determined that ps retained a beneficial_interest in the trust property under a nominee ownership theory and therefore rejected ps’ offer-in- compromise ps contend that r’s determination was an abuse_of_discretion because ps did not retain a nominee interest in the trust property after the trust was created and therefore need not include the trust property in ps’ assets for purposes of the offer-in-compromise in our prior opinion we remanded this case to r’s appeals_office to consider state law as well as a federal factors analysis regarding whether ps had a nominee interest in the trust property held this court has jurisdiction to decide whether r abused his discretion in rejecting ps’ offer-in-compromise because of ps’ alleged nominee interest in the trust property held further ps do not have a nominee interest in the trust property under state law held further ps do not have a nominee interest in the trust property under a federal factors analysis held further it was an abuse_of_discretion for r to reject ps’ offer-in-com- promise on the basis that the offer-in-compromise did not include in ps’ assets a nominee interest in the trust property ralph a dyer for petitioners michael r fiore and erika b cormier for respondent this opinion supplements dalton v commissioner tcmemo_2008_165 verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports supplemental opinion wells judge this case is before the court on petitioners’ motion for summary_judgment pursuant to rule respondent filed a response to petitioners’ motion for sum- mary judgment and subsequently filed a second motion for summary_judgment the instant proceeding arises from a petition filed in response to notices of determination con- cerning collection action s under sec_6320 and or issued separately to each petitioner the issues to be decided are whether we have jurisdiction to decide the instant matter and if so whether respondent abused his discre- tion in sustaining the levy action against petitioners background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments filed in the instant case the facts are set forth in our prior opinion in the instant case dalton v commissioner tcmemo_2008_165 prior opinion and are incorporated by ref- erence petitioners arthur dalton jr mr dalton jr and bev- erly dalton mrs dalton jr are husband and wife who resided in maine at the time of filing the petition the instant case centers on three parcels of real_property located near johnson hill road in poland maine hereinafter referred to individually as lot lot and lot respectively and collectively as the poland property acquisition of lot sec_3 and by deed dated date petitioners purchased lot and the deed to lot was recorded with the appropriate county registry on date similarly by deed dated date petitioners purchased lot and the deed to lot was recorded on date in connection with the latter transaction petitioners obtained a bank loan secured_by a mortgage on lot which was recorded on date unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure on date respondent filed his original motion for summary_judgment respondent’s motion was denied on date verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner by deed dated date petitioners conveyed lot and lot to mr dalton jr ’s father arthur dalton sr mr dalton sr for consideration of dollar_figure and subject_to the existing mortgage petitioners and mr dalton sr executed a nota- rized assignment and assumption_agreement dated date reflecting the foregoing transaction and mr dalton sr ’s assumption of the existing mortgage the underlying deed was recorded on date and the assignment and assumption_agreement was recorded on date on date petitioners filed a declaration of maine real_estate transfer_tax for the transfer of lot sec_3 and to mr dalton sr mr dalton sr acquired lot by deed dated date and executed a mortgage in favor of the seller the deed and mortgage were recorded on date creation of j j trust on date mr dalton sr created the j j trust trust naming himself as trustee and designating his two grandsons ie petitioners’ sons jonathan dalton and jeremy dalton as the beneficiaries according to the terms of the trust the trustee may pay to jonathan and jeremy dalton a portion of the net_income and or the principal of the trust as the trustee deems appropriate for their health support education maintenance and comfort the trust terminates upon the death of the last remaining of mr dalton sr mr dalton jr and mrs dalton jr with the remaining principal being divided equally between jonathan and jeremy dalton or their then-living issue by deeds also dated date mr dalton sr trans- ferred title to lot sec_3 and to himself as trustee of the trust the deed with respect to lot stated that the premises were conveyed subject_to the mortgage given by peti- tioners and assumed by mr dalton sr pursuant to the assignment and assumption_agreement no other consider- although petitioners refer to this conveyance as occurring during date the copy of the notarized deed in the record is dated date the discrepancy is not further elucidated in the record but in any event has no material impact on the court’s analysis of the instant motion petitioners claimed that the transfer was exempt from real_estate transfer_tax me rev stat ann tit sec 4641-c allows for real_estate transfers between parent and child to be exempt from real_estate transfer taxation if the transfer is made without actual consider- ation verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports ation was recited the three deeds were recorded on date on date mr dalton sr filed a declara- tion of maine real_estate transfer_tax with regard to the cre- ation of the trust claiming that the transfer was exempt as a gift to a_trust use of lot sec_3 and jonathan dalton works as a navy seal living in virginia but using the address of the poland property as his domicile jeremy dalton works as an emergency medical technician in massachusetts but makes regular use of the poland property on date mr dalton sr as trustee of the trust and mrs dalton jr executed a dollar_figure mortgage in favor of key bank of maine secured_by lot sec_3 and a dollar_figure home equity line of credit ie loan was thereby obtained both individuals signed as mortgagor and provi- sions of the mortgage recited that the mortgagor inter alia promised to lawfully own the property throughout the administrative and judicial processes pertaining to the instant case petitioners have maintained and explained that mrs dalton jr signed the mortgage as a concession to and at the request of the bank on account of concerns regarding mr dalton sr ’s advanced age the funds were employed by mr dalton sr as trustee to assist jonathan dalton his grandson and a_trust beneficiary with a boat and jet-ski rental business in st martin french west indies that was destroyed by a hurricane in the fall of since at least key bank of maine has reported the mortgage interest on the loan as being paid_by mr dalton jr there is a house the residence on the poland property which became the retirement home of mr dalton sr and his wife beatrice dalton mrs dalton sr petitioners and their sons visited mr and mrs dalton sr and the poland prop- erty according to petitioners the poland property and related mortgages were maintained and supported before mid-1997 by mr dalton sr and by contributions from family members including petitioners and the trust maintained a separate bank account for such funds during petitioners’ demolition businesses operated by one or more corporations suffered reversals and failed to mortgage interest payments are reported on form_1098 mortgage interest statement verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner pay withholding taxes while awaiting payment from a devel- oper customer the developer customer however filed for bankruptcy and petitioners’ corporations were unable to con- tinue business or to pay obligations petitioners lost almost everything in the collapse when a third-party lender made a claim on a guaranty by petitioners the claim was settled through the sale of petitioners’ home in massachusetts all net_proceeds of which were paid to creditors after losing their home in massachusetts petitioners began living in the residence sharing occupancy with mr and mrs dalton sr the joint living arrangement was an oral agreement requiring petitioners to manage and maintain the poland property pay rent to cover overhead expenses such as mortgage debt service and property taxes and pay directly their costs of occupancy on august and date the internal rev- enue service irs recorded assessments against petitioners for trust fund recovery penalties pursuant to sec_6672 with respect to employment_taxes of petitioners’ corporations for the june and date tax periods respec- tively those assessments totaled dollar_figure on date mr dalton sr died petitioners continued to live in the residence with mrs dalton sr and to care for mrs dalton sr who suffered from advanced dementia and alzheimer’s disease until she entered an assisted living facility during by a document dated date mr dalton jr appointed mrs dalton jr ’s brother robert pray mr pray who resides in texas as suc- cessor trustee of the trust and mr pray formally accepted that appointment mr pray continued the oral living arrangement that petitioners had with the trust for the poland property since his appointment as trustee mr pray has held meetings with petitioners three to four times a year setting rent and planning maintenance has ensured the timely filing of tax returns and has annually visited the property to ensure that the assets are being protected administrative proceedings on or about date petitioners submitted to the irs an offer-in-compromise of dollar_figure with respect to the trust fund recovery penalties referenced above that offer verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports was under consideration until rejected by letter dated date on the principal ground that an acceptable offer would need to include an alter ego interest in the property of the trust for a total offer of at least dollar_figure through- out the process petitioners sought to supply information and documentation regarding their income expenses serious health conditions and lack of employability and they dis- puted irs conclusions with regard to the trust by early to mid-2001 mr dalton jr and mr pray had become aware that since its formation the trust had not filed federal_income_tax returns at that time they met with petitioners’ certified_public_accountant c p a who prepared form sec_1041 u s income_tax return for estates and trusts for the trust for tax years through a practice that has continued for succeeding years by letter dated date petitioners submitted a formal protest of the date denial of their offer- in-compromise requesting reconsideration by the irs office of appeals the requested review was rejected in a letter dated date that explained that review of adminis- trative files had revealed that petitioners’ protest requesting an appeals hearing had not been filed timely the matter was effectively dismissed thereby allowing further collection activity as appropriate on july and the irs issued separately to each petitioner a final notice_of_intent_to_levy and notice of your right to a hearing pertaining to the previously assessed trust fund recovery penalties and accrued interest which exceeded dollar_figure at that time in response peti- tioners submitted a form request for a collection_due_process_hearing expressing their disagreement an extensive attachment chronicled the history of petitioners’ personal circumstances and tax matters summarizing their present situation as follows since the taxpayers have been in contact with the irs regarding the satisfaction of this obligation mr dalton jr is in his mid 60’s he is totally disabled as a result of workplace injuries suffered over time and resulting arthritis mr dalton jr has suffered cardiac problems and has in the date letter respondent’s revenue_officer referred to petitioners’ interest in the poland property as an alter ego interest however in his motions for summary_judgment respondent refers to petitioners’ interest as a nominee interest accordingly we need not ad- dress whether petitioners’ have an alter ego interest in the poland property verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner undergone open chest by-pass surgery mr dalton jr has limited employment options and has been unable to work since mrs dalton jr is in her mid-60’s until recently mrs dalton jr has been the care- taker for mr daltons sic jr ’s elderly mother who suffers from senile dementia and other health problems mrs dalton jr has been and remains unemployable the daltons have not made enough money in any year since to require the filing of federal tax returns there is no possibility that they will ever be able to pay the accumulated tax obliga- tion the irs office of appeals collection process was conducted through an ongoing exchange of correspondence and tele- phone calls extending until late date petitioners’ objective throughout the process was to establish their entitlement to an offer-in-compromise premised on their cir- cumstances of financial hardship the proceeding centered on whether the poland property should be attributed to peti- tioners under a nominee theory during the process an advisory opinion was sought and obtained from the irs office_of_chief_counsel on the applicability of alter ego or nominee principles to petitioners’ situation that opinion considered various factors derived from federal caselaw and concluded that a nominee relationship did exist between petitioners and the trust the document also included a paragraph opining that a reachable interest in trust real_estate could be asserted against petitioners under a lien tracing theory on the basis of their use of funds for mortgage payments taxes and other_property expenses on date the irs office of appeals issued to each petitioner a separate notice_of_determination con- cerning collection action s under sec_6320 and or underlying the instant proceeding in those notices the irs sustained the levy action on the ground that no acceptable collection alternatives had been submitted attachments to the notices focused on and explained the determinations in terms of the need for any collection alternative to incorporate equity in real_estate held by a_trust with respect to which petitioners stood in a nominee relationship on date petitioners filed a petition in this court seeking judicial review of the proposed levy action although the lien tracing theory appeared in subsequent correspondence before the filing of the instant case respondent no longer pursues such a theory verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports on date respondent mailed the trust a notice_of_federal_tax_lien filing-nominee or alter-ego the notice stated that the trust was identified as the nominee of mr dalton jr on date respondent filed a motion for summary_judgment on all issues stating that the appeals_office did not abuse its discretion in determining that a nominee relation- ship existed between petitioners and the trust and sustaining the levy action on date petitioners filed an objection to respondent’s motion for summary_judgment on date we issued our prior opinion denying respondent’s motion for summary_judgment and remanding the case to respondent’s office of appeals to consider whether respondent’s assertion of a nominee interest in the poland property is proper taking into account both a state law and a federal factors analysis ms russo the settlement officer who conducted peti- tioners’ original collection_due_process_hearing held a supple- mental hearing with petitioners petitioners provided ms russo with additional information regarding their interest in the poland property ms russo offered petitioners an oppor- tunity to submit a new offer-in-compromise and petitioners declined that offer ms russo then referred the case to respondent’s district counsel’s office for analysis on whether petitioners have an interest in the poland property under maine law the district counsel’s office performed an analysis of the issues presented and determined that maine does not have developed law regarding nominee ownership the district counsel’s office then concluded that under federal nominee factors the trust is petitioners’ nominee on date ms russo mailed each petitioner a separate supplemental notice_of_determination concerning collection action s under sec_6320 and or supple- mental notice_of_determination in the supplemental notice_of_determination ms russo concluded that maine law was the trust is not a party to the instant case it is unclear from the record why the trust’s notice_of_federal_tax_lien filing-nominee or alter-ego did not include mrs dalton jr the district counsel’s office also concluded that petitioners had an interest in the poland property under a lien tracing theory and at the very least a transferee lien exists against the poland property based upon the enrichment of the property to the extent of mortgage payments and other expenses paid_by petitioners verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner silent on the nominee issue and she reaffirmed the conclu- sion that the trust was petitioners’ nominee discussion as a threshold matter to our analysis we note that peti- tioners contest our jurisdiction petitioners contend that we cannot enter a decision which would affect the ownership interests of the trust because neither the trust nor the trustee is a party to the current suit this court is a court of limited jurisdiction and we may exercise judgment only to the extent authorized by congress 85_tc_527 in order to invoke judicial review of a sec_6330 determination a tax- payer must be the person liable for the tax under sec_6331 and must have received from the irs a valid notice_of_determination based on a sec_6330 hearing see 114_tc_492 see also rule b regulations promulgated under sec_6330 state that known nominees or persons holding property of the taxpayer are not entitled to a collection_due_process or equivalent_hearing sec_301_6330-1 q a-b5 proced admin regs individuals not entitled to a sec_6330 review are entitled to other forms of review including reconsideration by the irs office collecting the tax assistance from the national_taxpayer_advocate or an administrative hearing before the appeals_office under the collection appeals pro- gram id any determination resulting from such reviews however is not subject_to judicial review id the taxpayer for whom a nominee transferee or alter ego is holding prop- erty is entitled to a hearing under sec_6330 sec_301_6330-1 example proced admin regs failure to provide a taxpayer with notice of the filing of a levy will serve as a basis for dismissal see sec_6330 116_tc_255 see also s m trust no v commissioner tcmemo_2008_72 buffano v commissioner tcmemo_2007_32 petitioners are correct that we cannot enter a decision affecting the trust because the trust is not a party to this proceeding see sec_301_6330-1 example proced we note that on date respondent filed a notice_of_federal_tax_lien filing-nomi- continued verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports admin regs however that is not what we are called upon to decide we must decide whether respondent abused his discretion in the supplemental notice_of_determination by rejecting petitioners’ offer-in-compromise on the basis that the offer did not include petitioners’ alleged nominee interest in the poland property in doing so we must decide whether petitioners have such a nominee interest petitioners received notices sustaining levies against them and timely filed a peti- tion with this court accordingly we hold that we have juris- diction to decide the nominee interest issue as it pertains to respondent’s rejection of petitioners’ offer-in-compromise on the basis that the offer did not include petitioners’ alleged nominee interest in the poland property we next consider whether respondent abused his discretion in the supplemental notice_of_determination by rejecting peti- tioners’ offer-in-compromise on the basis that it did not include a nominee interest in the poland property to do so we must decide the following issues whether petitioners have an interest in the poland property under maine law and whether petitioners have an interest in the poland property under a federal nominee factors analysis rule a allows a party to move for a summary adju- dication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favor- able to the nonmoving party id however where a motion for summary_judgment has been properly made and sup- ported the opposing party may not rest upon mere allega- tions or denials in that party’s pleadings but must by affida- nee or alter-ego against the trust but that notice was not filed until after the petition in this case was filed that lien is not before the court in this proceeding verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner vits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the parties appear to agree that all of the evidence that the parties wish the court to consider is in the record and that no material facts are in dispute accordingly we con- clude that the instant case is ripe for summary_judgment and that a trial is not necessary as a general_rule sec_6331 authorizes the commis- sioner to levy upon all property and rights to property of a person where there exists a failure on the part of such person to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 set forth procedures generally applicable to afford protections for per- sons in such levy situations sec_6331 establishes the requirement that the person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6330 forbids collection by levy until the person has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a person who makes such a request the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing -in the case of any hearing conducted under this section- requirement of investigation -the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing - a in general -the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment agree- ment or an offer-in-compromise the u s court_of_appeals for the first circuit the court to which an appeal of the instant case would lie has held that judicial review of nonliability issues under sec_6330 is limited to the administrative record see 469_f3d_27 1st cir affg 125_tc_301 the tax_court follows the law of the circuit in which an appeal would lie if that law is on point 54_tc_742 affd 445_f2d_985 10th cir verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports b underlying liability -the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the person to seek review in the tax_court in con- sidering any relief from the commissioner’s determination to which the person may be entitled this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 petitioners have not contested respondent’s determination of their underlying liability accordingly we deem that issue conceded as noted above sec_6331 generally authorizes collec- tion of tax by levy against all property and rights to prop- erty belonging to a person liable for the tax or on which there is a lien for the payment of such tax it is well settled that the foregoing provision ‘is broad and reveals on its face that congress meant to reach every interest in property that a taxpayer might have ’ 528_us_49 quoting 472_us_713 such a lien or levy reaches inter alia to property held by a third party if that third party is holding the property as a nominee or alter ego of the delinquent person g m leasin429_us_338 505_f3d_1060 10th cir 429_f3d_248 6th cir a nominee theory focuses on whether the taxpayer is the true beneficial_owner of the property on the basis of how the taxpayer treats the prop- erty 211_f3d_280 5th cir the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 to provide that for determinations made after date the tax_court has jurisdiction to review the commissioner’s collection activity regardless of the type of underlying tax involved verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner however because the federal levy statute ‘creates no property rights but merely attaches consequences federally defined to rights created under state law’ applicability of nominee principles to support a levy turns on a two-part inquiry united_states v natl bank of commerce supra pincite quoting 357_us_51 see also drye v united_states supra pincite we look initially to state law to determine what rights the person has in the property the government seeks to reach then to fed- eral law to determine whether the taxpayer’s state-delin- eated rights qualify as ‘property’ or ‘rights to property’ within the compass of the federal_tax_lien legislation holman v united_states supra pincite spotts v united_states supra pincite the first question is whether under state law the person held an interest or rights in the property sought to be reached holman v united_states supra pincite8 spotts v united_states supra pincite 458_fsupp2d_1324 s d ala affd without published opinion sub nom may v united_states aftr 2d ustc par big_number 11th cir united_states v krause bankr bankr d kan upon an affirmative answer the evaluation proceeds to the second question of whether the irs may reach the interest under federal_law holman v united_states supra pincite8 spotts v united_states supra pincite may v a parcel of land supra pincite5 united_states v krause supra pincite with respect to the state law question recent cases have clarified the centrality of finding a state law interest as a condition_precedent holman v united_states supra pincite vacating and remanding a case seeking to enforce a nominee tax_lien for the irs first to establish that the person held a beneficial_interest in the property under state law spotts v united_states supra pincite vacating and remanding a grant of summary_judgment for the irs in a case seeking removal of a nominee lien because the lower court did not first consider whether the person had a bene- ficial interest under state law may v a parcel of land supra pincite5 united_states v krause supra pincite in that connection various theories have been used to sup- port the existence of an interest under state law depending verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports upon the jurisdiction and particular facts involved examples include resulting trust doctrines constructive trust prin- ciples fraudulent conveyance standards and concepts drawn from state jurisprudence on piercing the corporate veil see eg holman v united_states supra pincite and cases cited thereat spotts v united_states supra pincite criner v commissioner tcmemo_2003_328 united_states v evseroff aftr 2d e d n y and cases cited therein united_states v krause supra pincite and cases cited thereat where state law is undeveloped as to the issue of nominee ownership federal courts have relied on a relatively well- defined body of federal common_law caselaw jurisprudence has established a series of factors to consider in determining whether a taxpayer has an existing beneficial_interest in property that is reachable for purposes of satisfying federal tax_liabilities under the theory that the property is held by a nominee of the delinquent taxpayer commonly cited cri- teria include whether the nominee paid no consideration or inadequate consideration for the property and or whether the taxpayer expended personal funds for the nominee’s acquisition whether property was placed in the nominee’s name in anticipation of a suit or the occurrence of liabilities whether a close personal or family relationship existed between the taxpayer and the nominee whether the conveyance of the property was recorded whether the taxpayer retained possession of continued to enjoy the bene- fits of and or otherwise treated as his or her own the trans- ferred property whether the taxpayer after the transfer paid costs related to maintenance of the property such as insurance tax or mortgage payments whether in the case of a_trust there were sufficient internal controls in place with respect to the management of the trust and whether in the case of a_trust trust assets were used to pay the taxpayer’s personal expenses e g holman v united_states supra pincite n spotts v united_states supra pincite n 728_f2d_1085 8th cir may v a parcel of land supra pincite 344_fsupp2d_715 d kan affd 161_fedappx_742 10th cir united_states v krause supra pincite verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner for purposes of the second inquiry federal_law determines whether the state-created interests are property or rights to property under sec_6331 drye v united_states u s pincite even though certain interests may not be reached by creditors under state law the language in sec_6331 is broad and is meant to reach every interest in property that a taxpayer might have see eg drye v united_states supra holding that a right to disclaim an inheritance represents a interest subject_to federal_tax_lien united_states v natl bank of commerce u s pincite holding that a tax- payer’s right to withdraw the entire proceeds from a joint bank account constitutes property or rights to property subject_to federal_income_tax levy even though it could not be reached by creditors under state law 790_f2d_354 3d cir although a liquor license did not constitute under state law property subject_to execution by a judgment holder or subject_to a security_interest under the uniform commercial code it was nevertheless property subject_to federal_tax_lien as stated above pursuant to our prior opinion we remanded the instant case to respondent’s appeals_office to consider maine law as well as a federal factors analysis we next consider maine law as stated above a taxpayer must have an interest in property under state law in order for the irs to properly levy on the property pursuant to sec_6331 respondent contends that maine law is silent with regard to the nominee doctrine however as we noted supra pp several courts have considered state law variants of the nominee doctrine even though that law is not specifically called nominee law in deciding whether a levy is valid under sec_6331 see spotts v united_states supra pincite opining that kentucky does have law that pro- vides guidance on nominee theory though it discusses the theory using the term ‘constructive trust’ scoville v keefer v keefer no civ a re-03-001 wl at me super ct date quoting black’s law dictionary 5th ed defines a nominee as someone who is designated to act for another as his representative in a rather limited sense it is used some- times to signify an agent or trustee it has no connotation however other than that of acting for another in representation of another or as the grantee of another however in that case the court was discussing nominee principles pursuant to california law see keefer v keefer supra at verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports united_states 250_f3d_1198 8th cir looking to missouri law of fraudulent conveyance for purposes of evaluating state standards for nominee liability may v a parcel of land f_supp 2d pincite ndollar_figure the under- signed will accord no talismanic significance to the magic words ‘nominee doctrine ’ nor will it infer from their absence that alabama authorities fail to recognize a theory akin to that which federal courts have labeled ‘nominee doctrine’ 386_fsupp2d_1207 w d okla looking at oklahoma fraudulent conveyance principles in evaluating nominee argument accordingly we will consider maine law as we interpret it to decide whether the trust is a nominee of petitioners and whether petitioners following their transfers of lot sec_3 and to mr dalton sr and his transfers of those lots together with lot to the trust retained an interest in the poland property that may be reached by respondent’s levy in maine the existence of a contract is a question of fact to be determined by the finder of fact sullivan v porter a 2d me a contract exists if the parties mutually assent to be bound by all its mate- rial terms the assent is either expressly or impliedly manifested in the contract and the contract is sufficiently definite to enable the court to ascertain its exact meaning and fix exactly the legal liabilities the essential terms for a contract to sell land include the identification of the property the parties to the sale the pur- chase price the amount of downpayment and the financing id the maine statute_of_frauds requires a contract for the sale of land to be in writing signed by the party to be charged me rev stat ann tit sec_51 in a contract for the sale of land the consideration does not need to be expressed in the contract id additionally the transfer of title requires a manual transfer of a deed and an intent to pass title between a grantor and a grantee estate of deschenes a 2d me when there is a physical transfer of possession of the deed from one party to another a presumption arises that both parties intended the transfer of title in accordance with the terms of the deed id pincite0 a grantee’s failure to record a deed does not rebut the presumption of delivery id pincite verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner on date petitioners agreed to sell lot sec_3 and to mr dalton sr for dollar_figure subject_to an existing mortgage according to the deed and the assignment and assumption_agreement petitioners transferred their entire_interest in lot sec_3 and as stated above maine law does not require the consideration in a land sale contract to be expressed in the contract me rev stat ann tit sec_51 mr dalton sr ’s consideration was the assumption of the mortgage on lot of the poland property that consideration was memorial- ized in an agreement dated date additionally the contract identified the parties to the sale the land and the purchase_price ie the assumption of an existing mortgage both parties signed the deed that transferred lot sec_3 and accordingly petitioners and mr dalton sr mutually assented to the contract their assent was expressly manifested and the contract was sufficiently definite to enable a court to ascertain its exact meaning and fix exactly the legal liabilities see sullivan v porter supra pincite moreover while recordation occurred on date the delivery of the deed and the contract are evidence of a phys- ical transfer of title and an intent to transfer title from peti- tioners to mr dalton sr therefore the transfer extinguished petitioners’ legal_title in lot sec_3 and as of the date of transfer in arguing that petitioners retained a nominee ownership_interest in lot sec_3 and under federal common_law respondent contends that petitioners retained an interest because among other things they paid the purchase money as stated above petitioners originally purchased lot sec_3 and lot was secured_by a mortgage there is no mention of a mortgage or other encumbrance on lot accordingly we will assume that petitioners purchased lot without a loan or other debt obligation following the contribution of the poland property to the trust the mortgages on lot and lot were maintained by mr dalton sr with contributions from mr dalton jr and other family members during petitioners moved into the residence on the poland property and subsequently paid rent that covered overhead expenses including mortgage expenses property taxes and utilities and their costs of occupancy verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports under maine law a resulting trust arises by implication of law when the purchase money is paid_by one person out of his own money and the land is conveyed to another it may be paid for him by the trustee the trust arises from the circumstance that the money of the real purchaser and not of the grantee in the deed formed the consideration of the purchase murphy v united_states aftr 2d pincite0 d me wood v le goff a 2d me herlihy v coney a me in those situations the grantee holds the property in trust for the benefit of the person who paid the purchase_price see wood v legoff supra herlihy v coney supra see also restatement trust sec_3d sec however where the transferee is a spouse descendant or other natural object of the bounty of the person who paid the purchase_price a gift is presumed greenberg v greenberg a 2d me restatement supra sec additionally evi- dence to establish a resulting trust under maine law must be ‘the most satisfactory and convincing evidence’ because the creation of a resulting trust is ‘in defiance of the statute_of_frauds and subversive of paper title ’ murphy v united_states supra pincite0 quoting anderson v gile a me the funds for the purchase of lot were furnished by peti- tioners and we conclude that the transfer of lot was intended as a gift to mr dalton sr the mortgage payments on lot were paid_by petitioners and we conclude that the payments were a gift to mr dalton sr each time petitioners paid the mortgage as mr dalton sr is mr dalton jr ’s father their familial relationship makes it probable that petitioners would make a gift of the property to mr dalton sr as opposed to a resulting trust in mr dalton jr ’s favor for lot sec_3 and we conclude from the record that the trans- fers were gifts to mr dalton sr see wood v legoff supra pincite it does not matter in this case whether a consider- ation passed for the deed given if no consideration passed the conveyance was a gift our conclusion is in maine courts have held that where the transfer is to a spouse or from a parent to a child a gift is presumed see greenberg v greenberg a 2d me danforth v briggs a me wentworth v shibles a me long v mckay a me maine courts have not addressed whether the presumption of a gift extends to other relatives of the person who paid the purchase_price verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner accord with petitioners’ statement attached to form that lot sec_3 and were acquired originally for the benefit of mr daltons’ sic jr father and mother respondent cites 348_fsupp2d_682 e d va for the proposition that the doctrine_of resulting trust does not properly reach the nominee issue in this case in cody the court noted that virginia law recog- nized the doctrine_of resulting trust however the court declined to apply the resulting trust doctrine because the plaintiffs argued only for the existence of an express trust id pincite the court also noted that a resulting trust would not arise because cody involved a parent paying for the prop- erty of a child which would result in the presumption of a gift id pincite n accordingly our conclusion that the transfer of lot sec_3 and is a gift is consistent with cody maine law could also under certain circumstances set_aside the transfer of lot sec_3 and under the law of fraudulent_conveyances see me rev stat ann tit secs see also scoville v united_states f 3d pincite looking to missouri law of fraudulent conveyance for pur- poses of evaluating state standards for nominee liability because respondent was not a creditor in at the time of the transfer from petitioners to mr dalton sr we will analyze respondent’s position as a future creditor under maine law a transfer is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made if the debtor made the transfer a with actual intent to hinder delay or defraud any creditor of the debtor or b without receiving a reasonably equivalent value in exchange for the transfer or obligations and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in rela- tion to the business or transaction or intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as the debts became due me rev stat ann tit sec maine law allows both present and future creditors to set_aside fraudulent_conveyances me rev stat ann tit secs respondent does not contend that the transfers in were fraudulent as to other creditors me rev stat ann tit sec applies not only to transfers made but also to obli- gations incurred by a debtor continued verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports when determining actual intent consideration is given among other factors to whether a the transfer or obligation was to an insider b the debtor retained possession or control of the property transferred after the transfer c the transfer or obligation was disclosed or concealed d before the transfer was made or obligation was incurred the debtor sued or was threatened with suit e the transfer was of substantially_all of the debtor’s assets f the debtor absconded g the debtor removed or concealed assets h the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred i the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred j the transfer occurred shortly before or shortly after a substantial debt was incurred and k the debtor transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor id sec subsection b allows future creditors to recover when a transfer for inadequate value leaves the debtor’s business inadequately capitalized id sec me cmt sub- section b does not require proof of fraudulent intent but it does require proof that the debtor intended to incur debts beyond his ability to pay or reasonably should have believed that he would incur such debts id me cmt we concluded above that the transfer of lot sec_3 and was a gift to mr dalton sr the deeds showing the transfer of lot sec_3 and were recorded within months after the transfer at that time petitioners had not been sued or threatened with suit and there is no evidence that the me rev stat ann tit sec applies only to present creditors of the debtor according to me rev stat ann tit sec a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insol- vent at that time and the insider had reasonable_cause to believe that the debtor was insolvent however we do not evaluate the transfers in the instant case as transfers to an insider pursu- ant to me rev stat ann tit sec because respondent was a future creditor at the time of the transfer verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner transfer was made to hide assets from creditors the deeds were publicly recorded the record does not show that peti- tioners concealed assets were insolvent at the time of the transfer or became insolvent as a result of the transfer we conclude from the record that the transfer of lot sec_3 and to mr dalton sr was not made with fraudulent intent additionally we conclude on the basis of the record that at the time of the transfer petitioners did not intend to incur debts beyond their ability to pay indeed the federal_income_tax liability in question accrued years after the transfer of lot sec_3 and on the basis of the record we hold that peti- tioners did not fraudulently convey lot sec_3 and following the acquisition of lot sec_3 and mr dalton sr acquired lot on date from an unrelated third party the deed to lot and a mortgage in favor of the seller were recorded on date petitioners did not control lot before it was transferred to the trust moreover lot was not included in the mortgage agreement in which mrs dalton jr indicated that she was a joint owner with mr dalton sr of lot sec_3 and we assume for purposes of the instant motion that petitioners paid for lot and as with lot sec_3 and that petitioners made a gift to mr dalton sr of lot when it was transferred to him see greenberg v greenberg a 2d pincite restatement supra sec moreover even if the transfer of lot was a gift petitioners retained no interest in lot immediately following the transfer by mr dalton sr to the trust see cody v united_states f_supp pincite n mr dalton sr contributed the poland property to the trust on date as stated above the trust was set up to hold the property for the benefit of mr dalton sr ’s grandsons ie petitioners’ children jonathan and jeremy dalton we will next analyze whether mr dalton sr created a beneficial_ownership interest for petitioners in the trust to which the levy under sec_6331 could attach petitioners’ gift of funds for lot to mr dalton sr is subject_to a fraudulent conveyance analysis similar to that of the transfers of lot sec_3 and the record does not show that as a result of the gift of lot petitioners concealed assets were insolvent or intended to incur debts beyond their ability to pay similarly we conclude that petitioners’ gift of funds for the purchase of lot was not a fraudulent conveyance analysis under the law of fraudulent_conveyances is not applicable to mr dalton sr ’s con- tribution of the poland property to the trust see me rev stat ann tit sec if the debtor made the transfer verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports a_trust may be created by a transfer of property declara- tion or exercise of a power_of_appointment in favor of a trustee me rev stat ann tit 18-b sec_401 supp according to the maine uniform trust code a_trust is created only if a the settlor has capacity to create a_trust b the settlor indicates an intention to create the trust c the trust has a definite beneficiary d the trustee has duties to perform and e the same person is not the sole trustee and sole beneficiary id sec_402 estate of fournier a 2d pincite maine also requires the intention to create a_trust me rev stat ann tit 18-b sec_402 me cmt citing gower v keene a me to create a_trust the acts or words relied upon must be unequivocal implying that the person holds the property as trustee for another the three deeds effecting the transfer of lot sec_3 and to the trust were transferred on date and recorded on date mr dalton sr unequivocally indicated his intention to create a_trust by a deed conveying the land to himself as trustee for the benefit of his grandsons and by memorializing his intent in the trust agreement mr dalton sr ’s duties as trustee included maintaining the trust corpus for the benefit of his grandsons additionally mr dalton sr is not a beneficiary of the trust accordingly we conclude that mr dalton sr created a valid express trust pursuant to the maine uniform trust code under the trust agreement petitioners do not have any right to any of the corpus of the validly created trust they are not express or implied beneficiaries of the trust mr dalton jr became the trustee of the trust before the appoint- ment of mr pray as trustee as trustee mr dalton jr maine adopted the uniform trust code in with an effective date of date me rev stat ann tit 18-b sec_1103 supp the maine uniform trust code applies to all trusts created on after or before date and all judicial proceedings concerning trusts commenced after date me rev stat ann tit 18-b sec supp pursuant to the trust agreement maine law is the governing law as the instant proceeding is one com- menced after date regarding a maine express trust the maine uniform trust code ap- plies per the trust agreement mr dalton jr became trustee upon mr dalton sr ’s death re- spondent contends that mr pray was appointed trustee during while petitioners contend that mr pray was appointed trustee during according to mr pray’s affidavit he was ap- verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner would have only legal_title not beneficial title a nominee interest is essentially equivalent to a beneficial_interest see oxford capital corp v united_states f 3d pincite ‘a nominee theory involves the determination of the true bene- ficial ownership of property ’ quoting elliot federal tax collections liens and levies par 2d ed jonathan dalton and jeremy dalton are the named bene- ficial interest holders in the poland property ie they are the express beneficiaries of the trust petitioners’ oral arrangement to live in the residence which began in subjects them to rental payments to the owners of the bene- ficial interest however the oral agreement does not create in petitioners an express or implied beneficial_interest in the trust whether or not the act of living on the trust property may appear to create a form of beneficial_interest we con- clude that it did not create such an interest since petitioners paid rent in the form of payments for mortgage debt service property taxes maintenance and costs of occupancy and also cared for mr and mrs dalton sr additionally the appoint- ment of mr dalton jr as trustee does not create property or a right to property to which the sec_6331 levy could attach on the basis of the record we conclude that peti- tioners do not have a beneficial_interest in the poland prop- erty held in the trust we now consider the federal factors in our analysis as we stated in our prior opinion when state law is undeveloped on the nominee theory courts have turned to a series of fac- tors to determine whether a taxpayer has an interest in property or rights to property that may be attached by a creditor of the taxpayer see dalton v commissioner tcmemo_2008_165 as stated above those criteria include whether no consideration or inadequate consideration was paid for the property by the property title holder nominee pointed trustee during and this was formalized in writing on date we conclude on the basis of mr pray’s affidavit that he was appointed trustee during early mr pray’s affidavit was attached to petitioners’ objection to respondent’s original motion for summary_judgment in our prior opinion we declined to rule on that motion and instead re- manded the instant case to respondent’s office of appeals to consider maine law and a federal factors analysis at that point the affidavit became part of the administrative record and is properly before us now we do not believe that maine law is undeveloped on the nominee theory indeed our anal- ysis above is based upon the analysis we believe maine courts would undertake to determine whether petitioners held a nominee interest however as this issue is less than clear we will also consider the federal factors analysis in reaching our conclusion verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports and or whether the taxpayer expended personal funds for the nominee’s acquisition whether property was placed in the nominee’s name in anticipation of a suit or the occurrence of liabilities whether a close personal or family relationship existed between the taxpayer and the nominee whether the conveyance of the property was recorded whether the taxpayer retained possession of continued to enjoy the bene- fits of and or otherwise treated as his or her own the trans- ferred property whether the taxpayer after the transfer paid costs related to maintenance of the property such as insurance tax or mortgage payments whether in the case of a_trust there were sufficient internal controls in place with respect to the management of the trust and whether in the case of a_trust trust assets were used to pay the taxpayer’s personal expenses e g holman v united_states f 3d pincite n spotts v united_states f 3d pincite n loving saviour church v united_states f 2d pincite may v a parcel of land f_supp 2d pincite united_states v dawes f_supp 2d pincite united_states v krause bankr pincite in examining the above-stated factors the overarching issue is whether and to what degree the person generally exercises control_over the nominee and assets held thereby e g may v a parcel of land supra pincite and cases cited thereat as phrased in one recent case the ultimate inquiry is whether the person has engaged in a legal fiction by placing legal_title to property in the hands of a third party while actually retaining some or all of the bene- fits of true ownership holman v united_states supra pincite no one factor is decisive in the cases involving the nominee theory 127_fsupp2d_1165 d mont the ultimate inquiry requires consideration of all of the facts and circumstances to determine the true beneficial_owner of the property spotts v united_states supra pincite n courts also must be cognizant of letting a close relation- ship take precedence over all of the other factors however a close relationship between grantor and grantee does not necessarily make the grantee the grantor’s nominee turk v irs supra pincite courts also must be aware of taxpayers’ legitimate decisions regarding title to the property spotts v united_states supra pincite n verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner the poland property was not placed in mr dalton sr ’s name in anticipation of a specific suit or the occurrence of certain liabilities as we concluded above the transfer of the poland property was a gift the record does not show that petitioners’ motive in transferring the poland property was to evade creditors petitioners gave the poland property to mr dalton sr nearly years before the tax_liability to respondent arose we conclude that petitioners’ transfers to mr dalton sr were not made in anticipation of a specific suit or certain liabilities in the future and therefore were not made in anticipation of the liabilities in issue a close relationship did exist between petitioners and mr dalton sr mr dalton sr was the father of mr dalton jr mr dalton jr served as the contractor for the expansion of the home on the poland property and paid some of the bills several courts have warned against allowing the close-rela- tionship factor to overinfluence the federal factors analysis see 467_f3d_655 7th cir transactions among friends or even relatives are not presumptively fishy-they minimize information and broker- age costs spotts v united_states f 3d pincite n cau- tioning that rigid adherence to the federal factors may not be appropriate in every case turk v irs supra pincite warning against allowing the close-relationship factor to pre- empt each of the other categories see also hoffer et al to pay or delay the nominee’s dilemma under collection_due_process tul l rev noting that the federal factors analysis is difficult to apply when the delin- quent taxpayer and the accused nominee are members of the same family moreover at the time of the transfer there was little reason to infer that petitioners made the transfers to mr dalton sr for the purpose of defeating respondent’s claims we have considered the close relationship factor but conclude that the other factors outweigh the relationship the transfers of the poland property to mr dalton sr and then to the trust were properly recorded lot sec_3 and were transferred by deed to mr dalton sr on date and the deed was recorded date the deed by which mr dalton sr acquired lot was dated date and recorded on date the assignment and assumption_agreement was signed on date and was recorded on date respondent points to the delay verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports in the recording of the assignment and assumption agree- ment as evidence of improper intent however we conclude that the delay in recording of the assignment and assump- tion agreement is not material as the deed to lot sec_3 and recorded on date would have provided notice to respondent of the original transfer from petitioners to mr dalton sr additionally long before petitioners’ tax debt to respondent arose the assignment and assumption_agreement had been recorded we also note that the deeds placing the poland property in trust were recorded in nearly years before the liability in the instant case arose under maine law the failure to record a deed does not render a transfer void the delivery of the deed is still sufficient to transfer the property estate of deschenes a 2d pincite as noted above the deeds for all transfers were both deliv- ered and recorded we also note that petitioners and mr dalton sr filed declarations of maine real_estate transfer taxation with regard to each questioned transaction accord- ingly we conclude that the deeds conveying the poland prop- erty were recorded within a reasonable_time after the convey- ances were accomplished and well before the liability to respondent arose petitioners’ treatment of the poland property raises con- cerns that they have treated it as their own petitioners live at the residence pay for maintenance of the residence and have no written lease regarding their living arrangement the forms issued by key bank regarding the mortgage on lot sec_3 and list petitioners as the owners mrs dalton jr listed herself as an owner of lot sec_3 and when she co- signed the loan from key bank for mr dalton sr mr dalton jr served as trustee of the trust and listed himself as owner of the poland property for building permits obtained in and additionally respondent contends that petitioners unsuccessfully attempted to claim a homestead_exemption for the poland property notwithstanding the foregoing concerns we note that as to petitioners’ residing at the residence they did not move there until a year after the trust fund tax_liability we note that respondent does not contest that the deeds were delivered and recorded according to respondent mrs dalton jr requested a homestead_exemption for the poland property because petitioners have paid the real_estate_taxes according to ms russo the asses- sor denied mrs dalton jr ’s request because the poland property was the property of the trust verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner arose and after they experienced financial difficulty peti- tioners did not live at the residence from the time they trans- ferred lot sec_3 and to mr dalton sr until from to petitioners lived in the residence with the trustee subject_to an oral lease the oral agreement required peti- tioners to pay the costs of mortgage debt service property taxes maintenance and their costs of occupancy in addition to cash payments of rent to the trust petitioners cared for mr and mrs dalton sr the current trustee continues the oral agreement for petitioners to live in the residence respondent disputes whether the rent payments are market rate and whether possible benefits may be accruing to the trustee instead of the trust however we note that while below-market rents and improper personal benefits to the trustee potentially may be issues between the trustee and the beneficiaries as a breach of fiduciary duty me rev stat ann tit 18-a sec supp id tit 18-b sec_1001 see also in re estate of stowell a 2d me they do not necessarily require a finding of a nominee interest as to the loan and the associated form_1098 state- ments from key bank of maine mrs dalton jr ’s affidavit states that she signed the mortgage at the request of the lender who knew that the poland property was owned by the trust but was concerned about the trustee’s age the mort- gage was recorded in approximately years before the tax_liability in issue arose moreover the proceeds of the mortgage were used to assist jonathan dalton a_trust bene- ficiary with his caribbean rental business on their federal_income_tax return submitted to respondent’s office of appeals petitioners did not claim the mortgage interest as an itemized_deduction additionally while petitioners may have attempted to claim a homestead_exemption they were not allowed the exemption by the local_tax authority because the trust was the owner of the property we note that mr dalton sr died on date mrs dalton sr suffered from advanced dementia and alzheimer’s disease and was moved from the residence to an assisted living facil- ity in art ii of the trust agreement allows mr dalton sr to use portions of the net_income and or principal of the trust for the health support education maintenance and comfort of the beneficiaries in their attachment to form filed during petitioners claimed not to have made enough money since to require the filing of a federal_income_tax return verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports accordingly we conclude weighing both positive and nega- tive aspects that petitioners’ treatment of the poland prop- erty is neutral as a factor in considering whether the trust is petitioners’ nominee the record on internal controls of the trust is similarly unclear mr dalton jr became trustee upon the death of mr dalton sr mr dalton jr also had the power to appoint the successor trustee upon the death of mr dalton sr mrs dalton jr ’s brother mr pray became trustee in early the trust did not file any_tax returns until when mr pray raised the issue with petitioners’ c p a respondent also notes that while petitioners contend that they write a check each month to the trust to cover rent the record lacks evidence of such payments mrs dalton jr also has access to the trust’s bank account and has issued checks on behalf of the trust several factors suggest a respect for internal controls the appointment of mr pray shows a respect for trust formali- ties indeed the trust had a trustee other than petitioners during most of its existence mr dalton jr ’s time as trustee does not create a nominee interest merely because a trustee holds legal_title as opposed to a beneficial_interest see eg drye v united_states u s pincite n ‘a taxpayer must have a beneficial_interest in any property subject_to the lien’ quoting note property subject_to the federal_tax_lien harv l rev mr pray’s sworn affidavit states that he communicates with petitioners three to four times a year regarding budgeting and planning and visits the property at least once a year the existence of a_trust bank account and the filing of trust tax returns while belated also suggest a respect for trust formalities and internal controls as to breaches of fiduciary duty by the trustee failure to abide by the terms of a_trust by a trustee does not render the trust invalid instead the trustee potentially could be in breach of his fiduciary duty and liable for damages caused by the breach see me stat ann tit 18-b sec_1001 see also 383_fsupp2d_861 w d n c failure_to_file a tax_return as required under the terms of the trust agreement would be a breach of fiduciary duty but would not cause the trust to fail affd 182_fedappx_27 this appointment as trustee was formalized in writing in date verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner 4th cir finally we note that petitioners even though mrs dalton jr had access to the trust bank account did not use trust assets to pay personal expenses considering all of the facts and circumstances surrounding the poland property we conclude that petitioners’ treatment of the trust property is insufficient to create a nominee interest the trust was validly created pursuant to maine law all of the transfers of the poland property occurred and were recorded at least years before the liability in ques- tion arose it was not until after the liability arose that peti- tioners moved to the poland property and during part of that time the trustee mr dalton sr lived at the poland property mr dalton sr acting as trustee could oversee the poland property and act to protect it any failure by the trustee in his fiduciary duties potentially could create a liability between the trustee and the beneficiaries however the trust would still be in effect see restatement trust sec_3d sec_64 moreover since mr dalton sr ’s death mr pray has served as trustee during this time mr pray has held meetings with petitioners three to four times a year setting rent and planning maintenance has ensured the timely filing of tax returns and has annually visited the property to ensure that the assets are being protected finally petitioners have paid rent to the trust on the basis of our consideration of the federal factors analysis we con- clude that petitioners do not have a nominee interest in the poland property the cases that respondent cites in his response to peti- tioners’ motion for summary_judgment and in his supple- mental motion for summary_judgment for an application of a federal factors analysis involve either an antecedent tax debt impending tax troubles or fraudulent_conveyances see 888_f2d_725 11th cir taxpayer used a holding_company to hold assets to escape personal tax_liability from gambling operation that had been accruing since 830_f2d_114 8th cir taxpayer created sham trusts to shelter assets from creditors and fraudulently conveyed assets to those trusts loving saviour church v united_states f 2d pincite taxpayer used sham transfers of assets to church in attempt to escape tax- ation united_states v dornbrock aftr 2d at verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports ustc par big_number at big_number s d fla irs examining returns at time of purchase of condo affd 309_fedappx_359 11th cir battle v united_states aftr 2d pincite9 e d tex taxpayer used sham trusts to hide assets from commis- sioner cody v united_states f_supp 2d pincite tax- payer’s relatives put a house in trust for taxpayers to avoid seizure due to prior tax bill 81_fsupp2d_262 d n h taxpayer transferred substantially_all of his assets to trusts upon notice of inves- tigation for tax_evasion 791_fsupp_1450 d mont taxpayer fraudu- lently conveyed assets to charitable foundation in anticipa- tion of the occurrence of federal tax_liabilities affd 999_f2d_1387 9th cir the instant case is materially distinguishable from the above-cited cases as stated above the transfers to mr dalton sr and to the trust occurred well before the tax_liability became an issue accordingly we do not conclude that the transfers were an attempt to conceal assets from respondent respondent also cites 844_fsupp_263 w d n c for the application of a federal factors analysis in hill the taxpayer’s daughter purchased land with gift funds transferred to her by her grandfather with the intention of providing a home for herself and the tax- payer id pincite the taxpayer built the home on the prop- erty and lived there following the construction id the court concluded that the taxpayer’s payment of all real_estate_taxes utilities and insurance on the land amounted to rent and that the taxpayer had no interest in the land in ques- tion id pincite the court also concluded that the taxpayer’ sec_28 respondent also cites united_states v engels aftr 2d ustc par big_number n d iowa engels ii and 987_fsupp_1160 w d mo in support of a federal factors analysis in engels ii the district_court reaffirmed the grant of the united states’ motion for summary_judgment and amended its decision regard- ing the united states’ motion to reduce tax assessments to judgments from a denial with preju- dice to a denial without prejudice respondent most likely meant to cite united_states v engels aftr 2d ustc par big_number n d iowa engels i where the tax- payer tried to use trusts to escape personal tax_liability in engels i the court applied state law which it concluded was consistent with a federal factors analysis to determine whether the trusts were nominees of the taxpayer id pincite6 ustc par at big_number determining trust validity under iowa law requires an examination of the relationship among the parties creating administering and benefitting from the trust in dean v united_states supra pincite the court also applied state law which it determined was consistent with a federal factors analysis verdate 0ct date jkt po frm fmt sfmt v files dalton sheila dalton v commissioner daughter was not the nominee of the taxpayer and that the taxpayer had no interest in the property id pincite additionally the court declined to impose a resulting trust or a constructive trust because of the conclusion that the funds and labor were gifts by the taxpayer to the taxpayer’s daughter id pincite the undisputed facts of the instant case are similar to the facts in hill petitioners’ payment of their costs of occupancy maintenance mortgage debt service and property taxes are rental payments to the trust in exchange for living in the residence additionally petitioners’ labor provided for the additions to the residence provided low-cost construction for the trust as in hill and similarly may be viewed as gifts to the trust finally as we concluded above it would be improper to impose a resulting trust on the poland property as the transfer of lot sec_3 and and the purchase_price of lot were gifts to mr dalton sr therefore we find our conclu- sions in the instant case consistent with hill on the basis of the foregoing we hold that the trust is not petitioners’ nominee under the federal factors analysis we conclude that petitioners do not have an interest in the poland property that constitutes property or rights to prop- erty to which the federal tax levy could attach under maine law or a federal factors analysis see sec_6331 consequently we hold that respondent’s determination to proceed with the levy was an abuse_of_discretion because respondent rejected petitioners’ offer-in-compromise on the basis that it did not include a nominee interest in the poland property see 133_tc_392 in richards v united_states bankr e d penn the court held that where a valid trust is not respected by the parties for federal tax purposes a nominee relationship may exist however in richards the bankrupt served as the trustee of the property represented to third parties that the property was his own instead of belonging to the trust and did not respect trust formalities in the instant case we conclude that the trust was validly formed be- fore the tax_liability arose petitioners respected the trust and a third-party trustee has over- seen trust assets for most of the time the trust has been in existence ultimately we conclude that a nominee relationship did not exist therefore we find richards distinguishable because we hold respondent’s determination to proceed with the levy on the poland prop- erty was an abuse_of_discretion we need not consider petitioners’ argument that respondent dis- regarded our order to create a proper record and instead conducted a de novo review of the grounds for asserting a nominee ownership while taking into account both maine law and a fed- eral factors analysis we also decline to address petitioners’ argument that pursuant to me rev stat ann tit sec_752 respondent is barred by the 6-year period of limitations on civil actions to question the legitimacy of the transfers from petitioners to mr dalton sr and the trust verdate 0ct date jkt po frm fmt sfmt v files dalton sheila united_states tax_court reports 112_tc_19 petitioners are entitled to summary_judgment we have considered all of the issues raised by the parties and to the extent they are not discussed herein we conclude that they are without merit unnecessary to reach or moot to reflect the foregoing an appropriate order and decision will be entered for petitioners f verdate 0ct date jkt po frm fmt sfmt v files dalton sheila
